DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The prior art neither teaches nor suggests the underlined features recited in claims 1, 6 and 9, as persuasively argued by Applicant on pages 6-7 of their 05/12/2022 response.

Regarding claim 1 “An alias management method, comprising: 
receiving, by a functional alias management entity, an activation request message from a first client, wherein the activation request message comprises an identity of a user using the first client and an identity of an alias requested to be activated, wherein the identity of the user is different than the identity of the alias; 
obtaining, by the functional alias management entity, subscription information of the user based on the identity of the user, wherein the subscription information comprises indication information, and the indication information indicates that the user has an alias activation right; and 
in response to the functional alias management entity determining that the indication information indicates that the user has the alias activation right, sending, by the functional alias management entity, an activation response message to the first client, wherein the activation response message comprises the identity of the user and an identity of an alias that is successfully activated, wherein when the alias requested to be activated is an alias that a plurality of users are allowed to simultaneously activate, and a quantity of users who successfully activate the alias requested to be activated is greater than 0 and less than a maximum activation quantity, the alias that is successfully activated is the alias requested to be activated.”

Regarding claim 6 “A functional alias management entity, comprising at least one processor coupled with a non-transitory storage medium storing executable instructions; 
wherein the executable instructions, when executed by the at least one processor, cause the at least one processor to: 
receive an activation request message from a first client, wherein the activation request message comprises an identity of a user using the first client and an identity of an alias requested to be activated, wherein the identity of the user is different than the identity of the alias; 
obtain subscription information of the user based on the identity of the user, wherein the subscription information comprises indication information, and the indication information indicates that the user has an alias activation right; and 
in response to the functional alias management entity determining that the indication information indicates that the user has the alias activation right, send an activation response message to the first client, wherein the activation response message comprises the identity of the user and an identity of an alias that is successfully activated, wherein when the alias requested to be activated is an alias that a plurality of users are allowed to simultaneously activate, and a quantity of users who successfully activate the alias requested to be activated is greater than 0 and less than a maximum activation quantity, the alias that is successfully activated is the alias requested to be activated.”

Regarding claim 9 “A non-transitory computer readable storage medium, configured to store a computer program, wherein the computer program comprises instructions which, when executed, cause a computer to perform the following steps: 
receiving an activation request message from a first client, wherein the activation request message comprises an identity of a user using the first client and an identity of an alias requested to be activated, wherein the identity of the user is different than the identity of the alias; 
obtaining, by the computer, subscription information of the user based on the identity of the user, wherein the subscription information comprises indication information, and the indication information indicates that the user has an alias activation right; and 
in response to the computer determining that the indication information indicates that the user has the alias activation right, sending an activation response message to the first client, wherein the activation response message comprises the identity of the user and an identity of an alias that is successfully activated, wherein when the alias requested to be activated is an alias that a plurality of users are allowed to simultaneously activate, and a quantity of users who successfully activate the alias requested to be activated is greater than 0 and less than a maximum activation quantity, the alias that is successfully activated is the alias requested to be activated.”

Petrack (US 2012/0263168) discloses a method of admitting subscribers to VoIP audio conference service into an online conference, each subscriber is assigned a conference access code and a PIN which is unique to the subscriber to activate a conference (see paragraph [0034]). A conference host creates a group for the conference from their contact list and a VoIP server will maintain a list of usernames for each user of the VoIP system.  Each of the PIN and username individually identifies the user uniquely within the VoIP system and one of the partner server or the VoIP server are arranged to map the PIN to the user’s username and either check that the PIN maps to a valid license (see paragraphs [0055] and [0064]-[0065]).  Petrack teaches users of a conference requests to activate a conference software license using PIN and conference access code.  The user’s PIN and username are crossed check to a valid license and the conference host creates a group for the conference.  However, Petrack fails to teach a quantity of users who successfully activate an alias is greater than zero and less than a maximum activation quantity.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusions


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aberg et al. (US 2010/0040217) teach method for identifying an active participant in a multiple user communication session
Parkkine et al. (US 2009/0163244) teach synchronization of mobile terminals

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013. The examiner can normally be reached M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459
/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459